United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1824
Issued: May 16, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 1, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) March 18, 2013 nonmerit decision denying her request for
reconsideration and May 7, 2013 nonmerit decision denying her request for an oral hearing. The
Board assigned Docket No. 13-1824.
This case has previously been before the Board with respect to the termination of
appellant’s medical benefits.1 In a May 9, 2008 decision, the Board affirmed OWCP’s
January 18 and November 15, 2007 decisions which terminated appellant’s medical benefits
related to her May 7 and July 24, 1985 work injuries and found that she did not have any
continuing employment-related residuals after January 18, 2007.2

1
2

Docket No. 08-571 (issued May 9, 2008).

In an August 21, 2013 decision, OWCP denied appellant’s June 12, 2013 request for reconsideration of the
May 9, 2008 termination decision on the grounds that it was not timely filed and failed to establish clear evidence of
error of the prior decision. It is well established that the Board and OWCP may not have concurrent jurisdiction
over the same issue in a case. Consequently, any decision by OWCP on an issue pending before the Board is null
and void. Douglas E. Billings, 41 ECAB 880, 895 (1990). As OWCP issued the August 21, 2013 decision after
appellant filed her August 1, 2013 Board appeal and, as it is on the same issue pending before the Board, i.e.,
whether appellant’s request for reconsideration of the termination decision was timely filed or established clear
evidence of error, it is null and void. See 20 C.F.R. § 501.2(c)(2).

By letter dated September 20, 2012, appellant requested reconsideration “for the
termination of my claim on January 18, 2007 for no residual of ongoing disability” and
submitted evidence.
In the March 18, 2013 decision, OWCP failed to address the proper issue on
reconsideration. OWCP stated that the request for reconsideration concerned whether appellant
had sustained a recurrence of disability; yet the issue on reconsideration clearly was the
termination of medical benefits.
The Board has duly considered the matter and finds that OWCP failed to address the
relevant issue in this case. Appellant specifically requested reconsideration of OWCP’s decision
terminating her medical benefits as of January 18, 2007 on the grounds that she no longer had
any employment-related residuals or disability. Therefore, the decision is void ab initio, that is,
void from its inception and of no force and effect3. OWCP should have adjudicated the issue of
whether appellant’s September 20, 2012 request for reconsideration of the termination of her
medical benefits was timely filed or established clear evidence of error. The Board finds that the
case must be remanded to OWCP for a proper decision on this issue.4 Following this and such
other development as deemed necessary, OWCP shall issue an appropriate decision on
appellant’s September 20, 2012 request for reconsideration.

3

Cf. Donald E. Buckles, 43 ECAB 707 (1992), in which the Board found that its prior order remanding case was
void ab initio where the Board had no authority, due to lack of jurisdiction, to issue the order at the time of issuance.
In the instant case, OWCP improperly adjudicated a recurrence issue when appellant had requested reconsideration
of the termination of her medical benefits. OWCP’s actions precluded appellant from a proper adjudication of her
reconsideration request and, as such, it acted outside its authority when issuing the March 18, 2013 decision on the
recurrence issue.
4

In light of the disposition of this case, the Board finds that the May 7, 2013 OWCP decision denying an oral
hearing is moot.

2

IT IS HEREBY ORDERED THAT the March 18, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this order.
Issued: May 16, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

